Title: From George Washington to Colonel Josiah Starr and Lieutenant Colonel Isaac Sherman, 16 March 1780
From: Washington, George
To: Starr, Josiah,Sherman, Isaac


          
            Gentn
            Head Quarters Morris town 16th March 1780
          
          I have recd your favor of yesterday—I am not unacquainted with the difficulties and distresses of those Officers who have not yet been provided with Cloathing by the States to which they respectively belong, or by the Continent at large—Those who have only the latter dependance, are in a worse situation than those belonging to particular States as they have seldom or ever even drawn those kinds of stores which contribute to the comforts of a military life. It having been recommended to the respective states, by Congress, to provide Cloathing for their Officers and Men, I do not know that any means have been fallen upon by the Continental Agents to supply the former; and it is very much to be regretted, for the reasons you have pointed out, that all the States had not adopted the measure, and executed it in a similar manner whether it had extended to a partial or general supply—It certainly would have rendered the distresses of this Army much more tolerable, had they upon a comparative view found themselves in every respect upon the same footing.
          I understood from General parsons that the principal motive of his Visit to Connecticut was to represent the situation of the line to the Legislature then sitting. As I have not heard from him, I cannot tell whether he has had any or what success upon his application—But should I find, upon seeing or hearing from him, that he has been disappointed in his expectations of relief I shall think it incumbent upon

me to transmit to the state the representation made by you in behalf of the Officers of your line.
          particular circumstances do not admit of the Relief of the Connecticut troops just at this time, but I shall take the earliest occasion to do it. I have the honor &.
        